DETAILED ACTION
The following Non-Final Office Action is in response to Applicant communication filed 08/03/2022. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2022 has been entered.
 
Status of Claims
Applicant’s amendment amended claims 1, 12, and 16.  Claims 3-4, 11, 14-15, and 21 were previously cancelled. Claims 1, 2, 5-10, 12-13, and 16-20 are currently pending and have been rejected as follows.
Response to Amendment
The 35 U.S.C. 112(a) rejection of claims 16-20 is withdrawn in view of the amendments to the claims. 
The 35 U.S.C. 101 rejection of claims 1, 2, 5-10, 12-13, and 16-20 is maintained. 
The 35 U.S.C. 103 rejection(s) in the previous office action are withdrawn in view of the amendments to the claims. However the claims are newly rejected under 103 as necessitated by amendment. Applicant’s arguments are moot/unpersuasive in view of the new grounds of rejection herein. 

Response to Arguments
Applicant’s amendments and arguments are fully considered with respect to 35 U.S.C. 101 but found to be unpersuasive and/or moot in view of the revised rejection addressing the amendments to the claims. 
Applicant argues that the claims are patent eligible because they recite additional elements that similar to the claims at issue in Cosmokey “in combination with the other elements of the claim constitute an improvement that increases computer and network security" and are, therefore, patent eligible.” (Remarks P. 12). This argument is unpersuasive. As acknowledged by Applicant the claims do not recite any technical details of how such encryption or computer security features themselves are achieved or improved (Remarks P. 12: “nor is that what is claimed in the present application”). Instead the claims merely generically recite the applied use of these elements by a general purpose computer, e.g. are nominally “associated with” or “via” these features, which is found to be merely an attempt at limiting the abstract idea to a particular technological environment and/or is part of insignificant extra-solution activity and thus when evaluated under step 2A prong 2 and step 2b fail to integrate the recited abstract idea into a practical application or amount to significantly more  (e.g. MPEP 2106.05(b): “Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not integrate a judicial exception or provide significantly more.”). 
Applicant asserts that performing the functions, e.g. establishing a channel of communication (i.e. contacting an employee to remind them to enter their allocation data), and the claimed calculations by “a back-end application computer server” allows for the incorporation of remote user devices that are "easy to implement and can be carried out even with mobile devices of low complexity" (Page 14)”. This argument is unpersuasive. Applicant references the improvements found eligible in Cosmokey (Page 14), however there are no such improvements articulated or suggested by Applicant’s disclosure nor any apparent correlation of the elements of the claimed invention, directed to aspects of resource work/time allocation planning and reporting, with such an improvement in computer technology itself. Noting that as discussed in the MPEP a conclusion that a claimed invention provides an improvement in technology requires that the specification set forth such improvement and that the claim also reflect the disclosed improvements. In the instant case the Specification’s single broad description of the claimed subject matter in [0057] is insufficient to provide the necessary detail to make apparent to one of ordinary skill that the claimed invention “allows for the incorporation of remote user devices that are "easy to implement and can be carried out even with mobile devices of low complexity” or any other improvement to technology (e.g. see MPEP 2106.04(d)(1) “Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. The claim itself does not need to explicitly recite the improvement described in the specification (e.g., "thereby increasing the bandwidth of the channel").”). 
	For at least these reasons, the 35 U.S.C. 101 rejection of claims 1, 2, 5-10, 12-13, and 16-20 is maintained. See rejection for further detail. 15 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 5-10, 12-13, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Here, under considerations of the broadest reasonable interpretation of the claimed invention, Examiner finds that the Applicant invented a method, system, and medium for calculating and providing/displaying a total planned occupancy value and a total actual occupancy value based on planned and actual resource allocation data associated with a time period and user(s) and providing user selected/specified messages/alerts and generating reports based on the results of the work time analysis, i.e. calculating and analyzing the planned v. actual time spent on work activities by employees to help plan and optimize workloads, staffing etc., e.g. Spec: [0001]: “Accurately recording planned time and actual time spent on work items may help an employee and/or an enterprise better plan workloads, improve understanding of how projects should be prioritized, and allow for new initiatives to accomplish an organization's goals.”, Fig. 14. Examiner formulates an abstract idea analysis, following the framework described in “The 2019 Revised Patent Subject Matter Eligibility Guidance”, as follows:
Step 1: Claims 1, 2, 5-10, 12-13, and 16-20 are directed to a statutory category, namely a “system” (claims 1, 2, 5-10) and “method” (claims 12-13), and a “non-transitory computer-readable medium” (claims 16-20).
Step 2A – Prong 1: Claims 1, 2, 5-10, 12-13, and 16-20 are found to recite limitations that set forth the abstract idea(s), namely:
In independent claim 1:
[store] records that represent a plurality of planned resource allocations for the enterprise and, for each planned resource allocation, an …record identifier and a set of planned resource allocation attribute values including a resource allocation category and a user identifier; 
[store] records that represent a plurality of actual resource allocations; 
 (i) receive [from a user] data about planned resource allocations to be performed in the future in connection with a plurality of user identifiers, 
(ii) update the planned resource allocation data … based on the received data about the planned resource allocation associated with the plurality of user identifiers by…distributing the planned resource allocations among the plurality of user identifiers (Noting that the BRI of the claims includes the “distribution” being merely an assignment of resource allocations/time to employees (e.g. Spec: [0040]: The distribution of the time among those employees might be customized 730 or be automatically evenly distributed 740 (e.g., a back-end application computer server might divide the time equally among each of the four employees illustrated in the window 710 of FIG. 7).) and thus is part of the abstract idea)
(iii) receive [from a user associated with a “first user identifier”]  data about an actual resource allocation that has been performed in the past, 
(iv) update the actual resource allocation data …based on the received data about the actual resource allocation associated with the first user identifier, 
(v) receive an indication of a period of time to be analyzed, 
(vi) access information in the planned and actual resource allocation data …associated with the first user identifier and the period of time, 21Docket No.: H00535 (H03.206) 
(vii) calculate a total planned occupancy value and a total actual occupancy value based on the accessed information, and 
(viii) arrange to display the total planned and actual occupancy values …
(ix) …generate and [provide an] alert message when a variance value, calculated based on planned and actual resource allocations, crosses a pre-determined threshold level, and
(x) Generate one or more physical reports created using templates;
(e) …receive information…that results in …establishment of a channel of communication with an employee in connection with a reminder that the employee has not entered actual resource allocation data.
In independent claim 12: 
23Docket No.: H00535 (H03.206)receiving [from a user] data about planned resource allocations to be performed in the future in connection with a plurality of user identifiers; 
updating a planned resource allocation data … based on the received data about the planned resource allocations associated with the user identifiers by…distributing the planned resource allocations among the plurality of user identifiers, wherein the planned resource allocation data [includes] records that represent a plurality of planned resource allocations for the enterprise and, for each planned resource allocation, an…record identifier and a set of planned resource allocation attribute values including a resource allocation category and a user identifier; 
receiving [from a user associated with a “first user identifier”] data about an actual resource allocation that has been performed in the past; 
updating an actual resource allocation data… based on the received data about the actual resource allocation associated with the first user identifier; 
receiving an indication of a period of time to be analyzed; 
accessing information in the planned and actual resource allocation data … associated with the first user identifier and the period of time; 
calculating a total planned occupancy value and a total actual occupancy value based on the accessed information; 
arranging to display the total planned and actual occupancy values …;
…generating and [providing a] message when a variance value, calculated based on planned and actual resource allocations, crosses a pre-determined threshold level; and
Generating one or more physical reports created using templates; 
Receiving…information …that results in …establishment of a channel of communication with an employee in connection with a reminder that the employee has not entered actual resource allocation data.
In independent claim 16: 
receiving [from a user] data about planned resource allocations to be performed in the future in connection with a plurality of user identifiers; 
updating a planned resource allocation data… based on the received data about the planned resource allocations associated with the user identifiers by…distributing the planned resource allocations among the plurality of user identifiers, wherein the planned resource allocation data [contains] records that represent a plurality of planned resource allocations for the enterprise and, for each planned resource allocation, an …record identifier and a set of planned resource allocation attribute values including a resource allocation category and a user identifier; 
receiving [from a user associated with the “first user identifier”] data about an actual resource allocation that has been performed in the past; 
updating an actual resource allocation data …based on the received data about the actual resource allocation associated with the first user identifier; 
receiving an indication of a period of time to be analyzed;  25Docket No.: H00535 (H03.206) 
accessing information in the planned and actual resource allocation data …associated with the first user identifier and the period of time; 
calculating a total planned occupancy value and a total actual occupancy value based on the accessed information; and
arranging to display the total planned and actual occupancy values…
…generating and [providing a] message when a variance value, calculated based on planned and actual resource allocations, crosses a pre-determined threshold level;
Generating one or more physical reports created using templates; 
Receiving…information …that results in… establishment of a channel of communication with an employee in connection with a reminder that the employee has not entered actual resource allocation data. 
Dependent claims 2, 5-10, 13, and 17-20 recite the same or similar abstract idea(s) as independent claims 1, 12, and 16 with merely a further narrowing of the abstract idea(s) to the types of data variables received and analyzed (claims 2, 6, 7, 13, 17, 18), i.e. is descriptive of the content of the data analyzed as part of the abstract idea, and/or additional types of analyses and determinations performed as part of the abstract idea including:
In claims 8 and 19: …calculate at least one of: (i) a total planned demand value, (ii) a total actual demand value, (iii) a total planned capacity value, and (iv) a total actual capacity value.  
In claims 10 and 20: [provide/display] at least one of: (i) a top project list, (ii) a graphical actual resource allocation chart, and (iii) a graphical planned resource allocation chart.  

The identified limitations in claims 1, 2, 5-10, 12-13, and 16-20 falling well-within the groupings of subject matter identified by the courts as being abstract concepts, specifically the claims are found to correspond to the category of:
“Mathematical Concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations” as the limitations above include mathematical calculations of values; and/or
“Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” as the claim limitations above include steps for receiving planned resource allocations, receiving data regarding actual resource allocations and computing values regarding resource occupancy in order to evaluate and manage the allocation of resources/employees of the enterprise, including providing alerts/messages and reports based on the results of the analysis and establishing a channel of communication with an employee, e.g. contacting, emailing, or talking with the employee, based on received information in connection with a reminder that the employee has not entered their actual allocation data, traditionally performed manually as part of planning and time keeping practices of an enterprise including staff scheduling and management (e.g. Spec: [0001]: Accurately recording planned time and actual time spent on work items may help an employee and/or an enterprise better plan workloads, improve understanding of how projects should be prioritized, and allow for new initiatives to accomplish an organization's goals. Correctly tracking and analyzing resources allocations, however, can be a time-consuming and error-prone task for employees, managers, etc. (especially when there are a substantial number of employees, many different types of tasks to be tracked, etc.). This information might typically be compiled and stored using a spreadsheet application (e.g., such as the EXCEL® spreadsheet application available from Microsoft®). Manually updating and analyzing appropriate electronic records in this way, however, can be a difficult process. It would therefore be desirable to provide systems and methods to access and update electronic records representing resource allocations for an enterprise in a way that provides faster, more accurate results.) and thus is clearly part of commercial interactions and/or management of personal behavior or interactions between people; and/or
“Mental processes – concepts performed in the human mind (including an observation, evaluation, judgement, opinion)” as the limitations identified above include data observations, evaluations, judgements or opinions capable of being performed mentally and/or with the aid of pen and paper, and are also traditionally performed manually as part of time keeping and planning operations of an enterprise, e.g. Spec: [0001].
Step 2A – Prong 2: Claims 1, 2, 5-10, 12-13, and 16-20 are found to clearly be directed to the abstract idea identified above because the claims, as a whole, fail to integrate the claimed judicial exception into a practical application, specifically the claims recite the additional elements of:
“A system to access and update electronic record information via a back-end application computer server of an enterprise, comprising: (a) a planned resource allocation data store containing electronic records …(b) an actual resource allocation data store containing electronic records…(c) the back-end application computer server, coupled to the planned and actual resource allocation data stores, including: a computer processor, and a computer memory, coupled to the computer processor and storing instruction that, when executed by the computer processor, cause the back-end application computer server to:” (claims 1, 2, 5-10), “A computerized method to access and update electronic record information via a back-end application computer server of an enterprise, comprising:” the server comprising a “computer processor” (claims 12-13), “A non-transitory, computer-readable medium storing instructions, that, when executed by a processor, cause the processor to perform a method to access and update electronic record information via a back-end application computer server of an enterprise, the method comprising:” and the server comprising a “computer processor” (claims 16-20), and “wherein the back-end application computer server is further programmed to…” (claims 8, 19), the aforementioned elements being used to perform the claimed method steps “automatically” (claims 1, 12, and 16) including storing and updating the resource allocation data as “electronic records” in the “data stores”1 and receiving user input/ “selection” and/or “display” results of the data analysis via a GUI (claims 1, 2, 5-10, 12-13, and 16-20)2, however the aforementioned elements merely amount to generic computer components, e.g. computer, memory, display, etc. (Spec: [0058]-[0059]; Fig. 19) of a general purpose computer used to “apply” the abstract idea (MPEP 2106.05(f)) and thus fail to integrate the recited abstract idea into a practical application, furthermore the storing/updating and retrieving/accessing of allocation data in “data stores”/memory is also merely insignificant extra-solution activity (MPEP 2106.05(g)) and the recited “electronic” terminology (recited in claims 1, 12, 16, 11) is merely an attempt at limiting the abstract idea to a particular technological environment/field of use (MPEP 2106.05(h): For instance, a data gathering step that is limited to a particular data source (such as the Internet) or a particular type of data (such as power grid data or XML tags) could be considered to be both insignificant extra-solution activity and a field of use limitation. See, e.g., Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (limiting use of abstract idea to the Internet); Electric Power, 830 F.3d at 1354, 119 USPQ2d at 1742 (limiting application of abstract idea to power grid data); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017) (limiting use of abstract idea to use with XML tags). ) and for these reasons the aforementioned additional elements further fail to integrate the recited abstract idea into a practical application; 
“(a) a planned resource allocation data store associated with an encrypted database management system and containing electronic records…” (claim 1) and “updating a planned resource allocation data store associated with an encrypted database management system based on the received data…” (claims 12 and 16), however the aforementioned storage of information in a “data store associated with an encrypted database management system” is merely the use of a general purpose computer as a tool to apply the abstract idea in a computer environment (MPEP 2106.05(f)) and/or is merely an attempt at limiting the abstract idea to a particular technological environment/field of use of using an “encrypted database management system” to store data (MPEP 2106.05(h)), and/or merely amounts to insignificant extra-solution activity, e.g. data gathering including the mere storage and retrieval of information from memory, (MPEP 2106.05(g)) and therefore the additional elements fail to integrate the recited abstract idea into a practical application; 
“(i) receive, from a remote user device, data…” (claim 1 [dependents 2, 5-10]), “(iii) receive, from a remote user device associated with a first user identifier, data…” (claim 1 [dependents 2, 5-10]), “23Docket No.: H00535 (H03.206)receiving, at a computer processor of the back-end application computer server from a remote user device, data …” (claims 12 and 16 [dependents 13, 17-20]), and “receiving, at the back-end application computer server from the remote user device associated with the first user identifier, data…” (claims 12 and 16 [dependents 13, 17-20]), however the aforementioned elements fail to integrate the recited abstract idea into a practical application because they merely amount to insignificant extra-solution activity, i.e. data gathering activity, (MPEP 2106.05(g));
“(d) a communication port coupled to the back-end application computer server to facilitate a transmission of data with multiple remote user devices to support interactive user interface displays via at least one security feature and a distributed communication network.” (claim 1 [dependents 2, 5-10]), “transmitting, via a communication port coupled to the back-end application computer server, data with multiple remote user devices  to support interactive user interface displays via at least one security feature and a distributed communication network” (claims 12-13, 16-20), and “automatically generate and transmit an electronic alert message when a variance value, calculated based on planned and actual resource allocations, crosses a pre-determined threshold level.” (recited in claims 1, 12, and 16), however the aforementioned elements directed to transmitting data/message(s), e.g. results of the analysis, electronically to user(s) including providing display of information via at least one generic “security feature”, e.g. based on user input of login credentials, merely amounts to generic computer components of a general purpose computer system used to apply the abstract idea in a particular technological environment (MPEP 2106.05(f) and (h)) and/or amounts to insignificant extra-solution activity, e.g. the mere sending and receiving of data, e.g. data gathering or output (MPEP 2106.05(g)), and thus fails to integrate the recited abstract idea into a practical application.
“(e) an email server to receive information from the back-end application computer server that results in automatic establishment of a channel of communication with an employee” (claim 1) and “receiving, at an email server, information from the back-end application computer server that results in automatic establishment of a channel of communication with an employee” (claims 12 and 16), however the aforementioned elements are merely the sending and receiving of information between devices/”servers” over a network in order to send email communication(s) and at most amounts to insignificant extra-solution activity, e.g. data output activity, (MPEP 2106.05(g)) and/or is merely an attempt at limiting the abstract idea, including communicating with employees, e.g. sending reminders, to enter their allocation data, to a particular field of use/ technological environment of “automatically” sending emails by a computer (MPEP 2106.05(f) and (h)) and thus fails to integrate the recited abstract idea into a practical application;
“wherein at least one planned or actual resource allocation is associated with an attachment file, stored at the back-end application computer server and comprising at least one of: (i) a text document, (ii) a word processing document, (iii) an image file, (iv) an audio file, (v) a spreadsheet application file, (vi) a link to a file, and (vii) an executable file.” (claim 5) however the aforementioned “association” of the allocation data with an “attachment file” that comprises at least one of a variety of alternative file types, e.g. text document, audio file, image file, etc., merely amounts to the use of a general purpose computer as a tool to “apply” the abstract idea (MPEP 2106.05(f)), is merely an attempt to limit the abstract idea to a particular technological environment /field of use of performing the abstract idea on a computer by merely “associating” the allocations with various particular “electronic” or “attachment” types or files stored on a general purpose computer (MPEP 2106.05(h):  For instance, a data gathering step that is limited to a particular data source (such as the Internet) or a particular type of data (such as power grid data or XML tags) could be considered to be both insignificant extra-solution activity and a field of use limitation. See, e.g., Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (limiting use of abstract idea to the Internet); Electric Power, 830 F.3d at 1354, 119 USPQ2d at 1742 (limiting application of abstract idea to power grid data); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017) (limiting use of abstract idea to use with XML tags).), and/or the “association” of the resource allocations with at least one of a variety of alternative file types is merely insignificant extra-solution activity (MPEP 2106.05(g)) (e.g. Spec: [0038] According to some embodiments, the display 500 further incudes an "Attach File" icon 575 that may be used to associate an attachment file to a planned or actual resource allocation. ; Fig. 5 “575”) and thus fails to integrate the recited abstract idea into a practical application.
Step 2B: Claims 1, 2, 5-10, 12-13, and 16-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements as described above with respect to Step 2A Prong 2 merely amount to a general purpose computer system that attempts to apply the abstract idea in a technological environment (MPEP 2106.05(f)) including attempting to limit the abstract idea to a particular field of use of performing the abstract idea on a computer/in a technological environment by limiting the data to “electronic” data types and “attachment files” and storing data in a “data store associated with an encrypted database management system” (recited in claims 1, 12, 16, 5) (MPEP 2106.05(h)) and performs insignificant extra-solution activity, including insignificant data gathering or output activity (claims 1, 12, 16), as described above, (MPEP 2106.05(g)) which are further merely well-understood, routine, and conventional activit(ies) as evidenced by MPEP 2106.05(d)(II) (describing conventional activities that include transmitting and receiving data over a network, electronic recordkeeping, storing and retrieving information from memory, and electronically scanning or extracting data from a physical document) and as further evidenced by Siddiqa, Aisha, et al.3 (e.g. see at least P. 11: “To elaborate the process, a compilation of state-of-the-art, well-known storage techniques in big data management is presented.”, P. 19: “In the current research field, there are various data encryption algorithms as listed in Table 3. Data encryption is mostly selected for minimum granularity, high security, flexibility and applicability/relevance. However, large key sizes, management and complexity pose limitations to existing encryption methods. An overview of some well-known encryption algorithms is presented in Table 3.”). Therefore, similarly the combination and arrangement of the above identified additional elements when analyzed under Step 2B also fails to necessitate a conclusion that the claims amount to significantly more than the abstract idea directed to calculating occupancy values based on recording and analyzing planned and actual resource allocations, e.g. employee work hours, for a desired time period and providing user specified alerts/messages and reports based on the results of the analysis, e.g. for use in helping plan and optimize workloads, staffing etc., e.g. Spec: [0001]: “Accurately recording planned time and actual time spent on work items may help an employee and/or an enterprise better plan workloads, improve understanding of how projects should be prioritized, and allow for new initiatives to accomplish an organization's goals.”, Fig. 14. 
	Claims 1, 2, 5-10, 12-13, and 16-20 are accordingly rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea(s)) without significantly more.
For further authority and guidance, see:
MPEP § 2106
https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility
http://ptoweb.uspto.gov/patents/exTrain/101.html




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5-10, 12-13, and 16-20  are rejected under 35 U.S.C. 103 as being unpatentable over: 
Norton et al. US 20170068933 A1 (hereinafter “Norton”) in view of 
Arlia et al. US 20160019491 A1 (hereinafter “Arlia”) in further view of
Prieto US 20140052489 A1 (hereinafter “Prieto”), in further view of
Reichert et al. US 11416958 B1 (hereinafter “Reichert”).
Claim 1, 
Norton teaches: A system to access and update electronic record information via a back-end application computer server of an enterprise, comprising: (Norton: Fig. 1-2; [0103]: Such systems and methods may provide a unique integrated solution which implements business processes electronically in a central database application and a mobile application.)  
(a) a planned resource allocation data store associated with an … database management system and containing electronic records that represent a plurality of planned resource allocations for the enterprise and, for each planned resource allocation, an electronic record identifier and a set of planned resource allocation attribute values including a resource allocation category and a user identifier; (Norton: Fig. 1, [0123], [0103]: which implements business processes electronically in a central database application, and [0098]: Examples of computer software may include system software (such as operating system software, device drivers and utilities), middleware (such as web servers, data access software and enterprise messaging software), application software (such as databases, video games and media players); also: [0134]: As shown in FIG. 11, users may enter, view, and approve actual and planned work progress quantities for each activity of a work project for each timekeeper. As shown in FIG. 12, for any selected work project and timekeeper, users may plan labor and equipment time and work quantities for each activity for each day, and users may enter notes as appropriate. ; Fig. 12; Fig. 11: “Activity Number”, “Element Number”, “Activity Description”, “Element description”, “Time Keeper” with numerical identifier and name; [0132]: As shown in FIGS. 1-2, a system and method for planning and capturing labor and equipment usage in real-time for work projects, such as construction projects, for example, may include a database application 10, such as SAP ECC or other ERP software, for example, configured to execute on a central server computer 12 and a mobile application 14 (sometimes referred to herein as ZMTC) configured to execute on mobile client computers 16, such as smartphones or tablets, for example. A file server may provide one or more interfaces 18 for communication between the central server computer 12 and the mobile client computers 16…The database application 10 may include data regarding laborers, equipment, timekeeper assignments, projects, user roles, maintenance orders, payroll, CATS, progress quantities, equipment PBE documents, ZEHOURS, and ZMETERS, for example….Additionally, various data from the central database application 10, such as data regarding laborers, equipment, timekeeper assignments, projects, user roles, maintenance orders, and ZMETERS, for example, may be provided to the mobile devices 16 for viewing.; [0138]: As shown in FIG. 33, a charge code screen of mobile application 14 may allow a user to view and select one or more work activities for which labor and equipment allocations may be made, showing planned and actual hours worked and work progress units for each activity….As shown in FIGS. 35 and 36, work activity and element screens may allow a user to search for and select any desired work activity or element for which labor or equipment time should be allocated.; Fig. 35-36 showing searching for existing planned activity or element records/details; [0097]: “Plan” means a target cost and quantity of labor and/or equipment to be used on a work project or an activity of a work project. Such target costs and quantities may be expressed in units of time (e.g., work hours), value (e.g., dollars), units of work (e.g., square feet (SF)), value per unit time (e.g., dollars/hour), unit of work per unit time (e.g., SF/hour), or other suitable units. A plan may include specific personnel and equipment designated for performing the work of an activity or project. A plan may be associated with a specified timeframe (e.g., day, week, month, year, the entire work project duration, or the like). ; [0105]: 1. Plan daily work (e.g., via the desktop application zDTC described herein), which may include: a. Assignment of labor and equipment to a foreman. b. Assignment of charge codes (e.g., WBS, activity, and/or element) specific to the day. c. Assignment of budgets, man hours, target work quantities, and daily production goals.; [0123]: q. Validation of the information and data with the central database (e.g., SAP ECC or other ERP software).;  [0133]: As shown in FIGS. 3-27, desktop application 24 (ZDTC) may be configured to enable project management personnel to create and modify work plans, to capture time worked by the relevant personnel, to capture run times of equipment assigned to each work project, and to capture work progress quantities of completed work. Labor and equipment time may be recorded for each laborer and piece of equipment, respectively, for each element of each activity of each project on a daily basis, and the progress toward completion of actuals with respect to the budget or the plan may be tracked and viewed.;)
(b) an actual resource allocation data store containing electronic records that represent a plurality of actual resource allocations4; (Norton: [0005]:  As work is performed each day, the actual time spent and quantity of work accomplished by each laborer and piece of equipment on each activity may be recorded via a mobile application and communicated to a central server computer,  ;  [0111]: 2. Capture daily information (e.g., via the mobile application zMTC or the desktop application zDTC described herein), which may include: f. Ability to capture worked labor hours and also not worked hours, such as holidays, jury duty, sick leave, personal and vacation time, by each person. g. Ability to sign electronically on the mobile devices and answer questions related to safety and other questions as required. Examples may include “were you injured today?”, “did you get all your prescribed breaks today”, or the like. h. Capture of employee signature along with hours worked and automatic date, time and GPS location stamp.; Fig. 1-2 and [0132]: As shown in FIGS. 1-2, a system and method for planning and capturing labor and equipment usage in real-time for work projects, such as construction projects, for example, may include a database application 10, such as SAP ECC or other ERP software, for example, configured to execute on a central server computer 12 and a mobile application 14 (sometimes referred to herein as ZMTC) configured to execute on mobile client computers 16, such as smartphones or tablets, for example. A file server may provide one or more interfaces 18 for communication between the central server computer 12 and the mobile client computers 16. In some embodiments, mobility source data may be communicated between the mobile client computers 16 and the central server computer 12 via a mobility source data server 20, such as a SQL′ server available from Microsoft Corporation5, for example.)
(c) the back-end application computer server, coupled to the planned and actual resource allocation data stores, including: a computer processor, and a computer memory, coupled to the computer processor and storing instructions that, when executed by the computer processor, cause the back-end application computer server to: (Norton: [0005]: As described herein, work project systems may include one or more server and client computers; Fig. 1-2 and [0132]: As shown in FIGS. 1-2, a system and method for planning and capturing labor and equipment usage in real-time for work projects, such as construction projects, for example, may include a database application 10, such as SAP ECC or other ERP software, for example, configured to execute on a central server computer 12 and a mobile application 14 (sometimes referred to herein as ZMTC) configured to execute on mobile client computers 16, such as smartphones or tablets, for example. A file server may provide one or more interfaces 18 for communication between the central server computer 12 and the mobile client computers 16. In some embodiments, mobility source data may be communicated between the mobile client computers 16 and the central server computer 12 via a mobility source data server 20, such as a SQL′ server available from Microsoft Corporation, for example. The database application 10 may include data regarding laborers, equipment, timekeeper assignments, projects, user roles, maintenance orders, payroll, CATS, progress quantities, equipment PBE documents, ZEHOURS, and ZMETERS, for example.; [0005]:  As work is performed each day, the actual time spent and quantity of work accomplished by each laborer and piece of equipment on each activity may be recorded via a mobile application and communicated to a central server computer,; [0103]: Such systems and methods may provide a unique integrated solution which implements business processes electronically in a central database application and a mobile application.)
(i) receive, from a remote user device, data about planned resource allocations to be performed in the future in connection with a plurality of user identifiers, (ii) update the planned resource allocation data store based on the received data about the planned resource allocation associated with the plurality of user identifiers by …distributing the planned resource allocations among the plurality of user identifiers (Norton: Fig. 5-6, 8, 11,12, Fig. 17 showing multiple employees (and employee identifiers/#s ) assigned to a project; Fig. 37 showing plural employees/identifiers with hours allocated (bot not yet worked) for a project;  [0104]-[0110]; Abstract: Labor and equipment time may be recorded for each person and piece of equipment, respectively, for each element of each activity of each project on a daily basis, and the progress toward completion of actuals with respect to the budget or the plan may be tracked and viewed. As work is performed each day, the actual time spent and quantity of work accomplished by each laborer and piece of equipment on each activity may be recorded, and the actual amounts may be compared to the corresponding budget and plan in real-time. ; [0006]: receiving labor data pertaining to a plurality of laborers, the labor data including a labor identifier and a labor role for each of the plurality of laborers;…receiving work project data pertaining to a plurality of work projects, the work project data including a plurality of activities for each of the plurality of work projects; associating one or more of the plurality of laborers with each of the plurality of activities; [0132]: Additionally, various data from the central database application 10, such as data regarding laborers, equipment, timekeeper assignments, projects, user roles, maintenance orders, and ZMETERS, for example, may be provided to the mobile devices 16 for viewing. With access to such data, users may also use the mobile devices 16 to view various reports, such as labor recap, equipment recap, weekly cost, timekeepers' daily, and employee sign-out reports, for example. In some embodiments, users may also use the mobile devices 16 with a web browser to review daily planning and desktop time entry, and to conduct review and approval of certain data entries made by other personnel. Access to certain data and reports may be controlled via appropriate user credentials.; [0133]: As shown in FIGS. 3-27, desktop application 24 (ZDTC) may be configured to enable project management personnel to create and modify work plans, to capture time worked by the relevant personnel, to capture run times of equipment assigned to each work project, and to capture work progress quantities of completed work; [0134]: As shown in FIG. 12, for any selected work project and timekeeper, users may plan labor and equipment time and work quantities for each activity for each day, and users may enter notes as appropriate. ; [0105]-[0010]: 1. Plan daily work (e.g., via the desktop application zDTC described herein), which may include:  a. Assignment of labor and equipment to a foreman. b. Assignment of charge codes (e.g., WBS, activity, and/or element) specific to the day. c. Assignment of budgets, man hours, target work quantities, and daily production goals. d. Carrying out of “what if” scenarios to optimize job cost based on either budgeted unit cost and/or past performance unit cost, and the ability to compare actuals to either the budget or the plan. e. Pushing the plan to individual mobile devices.; [0137]: In some embodiments, as shown in FIG. 29, mobile application 14 may have a login screen at which a properly credentialed user may log in.; [0143]: view his or her work crew's performance versus the applicable work plan and/or versus the applicable budget ; [0145]: Properly credentialed users may enter, review, and submit labor and equipment time entries as described herein. ; [0093];   [0097]: A plan may include specific personnel and equipment designated for performing the work of an activity or project.; [0123]: p. Review and approval of all the various foremen's and their crews' times and progressed quantities. q. Validation of the information and data with the central database (e.g., SAP ECC or other ERP software). r. Uploading of labor time into the central database (e.g., SAP ECC or other ERP software) for payroll processing. s. Uploading of equipment run time into the central database (e.g., SAP ECC or other ERP software) for equipment rent processing. t. Uploading of progress quantities into the central database (e.g., SAP ECC or other ERP software) for earned value calculations. )
(iii) receive, from a remote user device associated with a first user identifier, data about an actual resource allocation that has been performed in the past, (iv) update the actual resource allocation data store based on the received data about the actual resource allocation associated with the first user identifier, (Norton: Abstract: Labor and equipment time may be recorded for each person and piece of equipment, respectively, for each element of each activity of each project on a daily basis, and the progress toward completion of actuals with respect to the budget or the plan may be tracked and viewed. As work is performed each day, the actual time spent and quantity of work accomplished by each laborer and piece of equipment on each activity may be recorded, and the actual amounts may be compared to the corresponding budget and plan in real-time. ; Fig. 45-46; [0140]: Once a laborer is selected, mobile application 14 may then provide an employee hours screen as shown in FIG. 46, thereby allowing a user to enter the hours worked for the selected laborer. Once the time worked is entered, the user may select a “signature” icon, which may cause an employee signout screen to be presented as shown in FIG. 47. The user may verify the number of worked hours for the particular day and indicate whether he or she was injured that day and sign out.; [0136]:  As work is performed each day, the actual time spent and quantity of work accomplished by each laborer and piece of equipment on each activity may be recorded via the mobile application and communicated to the central server computer 12,; [0005]: Mobile client computers may be configured to enable timekeepers to enter, review, and submit time worked on a project remotely from their smartphones or other mobile devices on a daily basis… As work is performed each day, the actual time spent and quantity of work accomplished by each laborer and piece of equipment on each activity may be recorded via a mobile application ;  [0006]:  receiving labor data pertaining to a plurality of laborers, the labor data including a labor identifier and a labor role for each of the plurality of laborers; …receiving actual time worked data at least once daily for each of the plurality of laborers, the actual time worked data being allocated to one or more of the plurality of activities; [0007]: communicating actual time worked data for a plurality of laborers to a central server computer at least once daily, the actual time worked data being allocated to one or more of a plurality of activities;  [0111]: 2. Capture daily information (e.g., via the mobile application zMTC or the desktop application zDTC described herein), which may include: f. Ability to capture worked labor hours and also not worked hours, such as holidays, jury duty, sick leave, personal and vacation time, by each person; [0123]: p. Review and approval of all the various foremen's and their crews' times and progressed quantities. q. Validation of the information and data with the central database (e.g., SAP ECC or other ERP software). r. Uploading of labor time into the central database (e.g., SAP ECC or other ERP software) for payroll processing. s. Uploading of equipment run time into the central database (e.g., SAP ECC or other ERP software) for equipment rent processing. t. Uploading of progress quantities into the central database (e.g., SAP ECC or other ERP software) for earned value calculations.)
 (v) receive an indication of a period of time to be analyzed, (Norton: Fig. 31-32 showing selectable days of current week and corresponding home screens for the selected day to perform further data entry and analysis, e.g. Daily cost reports -> Figs. 51-53; [0137]: In some embodiments, as shown in FIG. 29, mobile application 14 may have a login screen at which a properly credentialed user may log in. Once logged in, a user may select shift start and end times as shown in FIG. 30 and may access a current week display screen as shown in FIG. 31 and a home screen as shown in FIG. 32, for example. The home screen may allow a user to navigate to various other functional screens, such as activity hours and quantities, employee signout, equipment signout, daily log, daily cost reports, and submit screens, for example.; [0143]: In some embodiments, mobile application 14 may include daily cost by day screens viewable by timekeepers as shown in FIGS. 51-53. For a selected day, a timekeeper may view his or her work crew's performance versus the applicable work plan and/or versus the applicable budget on an overall basis and for each work activity.)
(vi) access information in the planned and actual resource allocation data stores associated with the first user identifier and the period of time, 21Docket No.: H00535 (H03.206)( Fig. 51-53 showing actual and planned values for the selected day  ; [0120]: o. Review of weekly performance as daily performance is stored for the foreman to review any time within a given period (e.g., a rolling 2-week period or other suitable period).; [0143]: In some embodiments, mobile application 14 may include daily cost by day screens viewable by timekeepers as shown in FIGS. 51-53. For a selected day, a timekeeper may view his or her work crew's performance versus the applicable work plan and/or versus the applicable budget on an overall basis and for each work activity. The screens may indicate actual and earned labor and equipment hours and work progress quantities and the associated variance versus the applicable budget and/or the applicable plan. ; [0133]: Labor and equipment time may be recorded for each laborer and piece of equipment, respectively, for each element of each activity of each project on a daily basis, and the progress toward completion of actuals with respect to the budget or the plan may be tracked and viewed. ; [0134]:  As shown in FIG. 11, users may enter, view, and approve actual and planned work progress quantities for each activity of a work project for each timekeeper. As shown in FIG. 12, for any selected work project and timekeeper, users may plan labor and equipment time and work quantities for each activity for each day, and users may enter notes as appropriate. To help facilitate such plans, a user may copy a selected day or a selected row to use for similar activities or days. As work progresses, users may view the progress of the actual work completed against the budget and the plan,; Fig. 11-12; [0136]: and the actual amounts may be compared to the corresponding budget and plan in real-time. …As illustrated in FIGS. 51-53, a performance factor PF of actual to budget or actual to plan may be calculated to indicate the performance of each laborer or timekeeper (e.g., foreman of a work crew) with respect to the budget or the plan for each activity and overall across all activities.; [0138]:  If “allocations grid” is selected in FIG. 34, allocations grid screens as shown in FIGS. 37-38 may allow a user to view and select one or more laborers (e.g., employees) and one or more pieces of equipment for which time allocations may be made, showing time allocated, worked, and remaining for each laborer and piece of equipment associated with a selected work activity. If “employee allocation” is selected in FIG. 34, employee and employee allocation screens may be provided as shown in FIGS. 39-40, thereby allowing a user to view and select appropriate laborers (e.g., employees), view how much time was worked and allocated and remaining for each laborer, and enter the appropriate number of hours worked by those laborers for a selected activity to be allocated to a selected charge code.)
(vii) calculate a total planned occupancy value and a total actual occupancy value6 based on the accessed information, (Norton: [0136]: and the actual amounts may be compared to the corresponding budget and plan in real-time. …As illustrated in FIGS. 51-53, a performance factor PF of actual to budget or actual to plan may be calculated to indicate the performance of each laborer or timekeeper (e.g., foreman of a work crew) with respect to the budget or the plan for each activity and overall across all activities. Such labor or timekeeper performance factors may be calculated on the basis of time worked, or quantity of work accomplished (e.g., square feet of flooring installed, linear feet of fencing installed, miles of roadway paved, or the like), or other suitable metric. Similarly, equipment performance factors may be calculated on the basis of run time, quantity of work accomplished, or other suitable metric. The results of all laborers or timekeepers on a project may also be combined in order to show overall performance on a given day, week, or other time period on the project, or for a given activity within a project.; Fig. 52-53 showing a per resource view of actual vs. planned values and variance; Fig. 51 showing a “Total” view of actuals vs. plan/budget for all resources for the time period, with “PF” values calculated; [0075]: PF: Performance Factor, which is a ratio of actual hours and/or dollars to earned hours and/or dollars. PF=1 means that work is being performed on budget; PF<1 means that work is being performed under budget; and PF>1 means that work is being performed over budget.; [0088]: Earned Value may be calculated based on percent complete, which may be determined as a ratio of actual quantity to budgeted quantity.; [0146]: Persons of ordinary skill in the art will appreciate that systems and methods as described herein are extremely useful for providing up-to-date performance information regarding actual labor and equipment time and costs compared to budgeted or planned time and costs for various work projects. Such performance information may be provided at the laborer level, timekeeper level, work crew level, activity level, and/or overall project level.;)
(viii) arrange to display the total planned and actual occupancy values via an interactive user interface display; (Norton: [0005]: Such labor and equipment performance and cost information may be displayed on the mobile client computers as numerical values, graphical indications (e.g., bar graphs, pie graphs, or the like), or other suitable indications.; [0136]: As illustrated in FIGS. 51-53, a performance factor PF of actual to budget or actual to plan may be calculated to indicate the performance of each laborer or timekeeper (e.g., foreman of a work crew) with respect to the budget or the plan for each activity and overall across all activities. …The results of all laborers or timekeepers on a project may also be combined in order to show overall performance on a given day, week, or other time period on the project, or for a given activity within a project.; Fig. 32 selecting “Daily Cost Reports” navigates to Fig. 51-53 showing GUI screens of the various results/reports analysis; [0143]: In some embodiments, mobile application 14 may include daily cost by day screens viewable by timekeepers as shown in FIGS. 51-53. For a selected day, a timekeeper may view his or her work crew's performance versus the applicable work plan and/or versus the applicable budget on an overall basis and for each work activity. The screens may indicate actual and earned labor and equipment hours and work progress quantities and the associated variance versus the applicable budget and/or the applicable plan.)
(ix) automatically generate … a variance value, calculated based on planned and actual resource allocations…and (Norton: [0006]: for each of the plurality of laborers, computing a labor earned value and a labor variance with respect to a budget for one or more of the plurality of activities using at least one of the actual time worked data and the actual work progress quantity data; for each of the plurality of laborers, computing a labor variance with respect to a plan for one or more of the plurality of activities using at least one of the actual time worked data and the actual work progress quantity data; Fig. 51-53 showing “variance” values; [0007]:  receiving from the central server computer at least once daily a labor earned value, a labor variance with respect to a budget, a labor variance with respect to a plan, an equipment earned value, and an equipment variance; and displaying the labor earned value, the labor variance with respect to the budget, the labor variance with respect to the plan, the equipment earned value, and the equipment variance in real-time following the communicating of the actual time worked data, the actual run time data, and the actual work progress quantity data.; [0143]: In some embodiments, mobile application 14 may include daily cost by day screens viewable by timekeepers as shown in FIGS. 51-53. For a selected day, a timekeeper may view his or her work crew's performance versus the applicable work plan and/or versus the applicable budget on an overall basis and for each work activity. The screens may indicate actual and earned labor and equipment hours and work progress quantities and the associated variance versus the applicable budget and/or the applicable plan.)
(x) generate one or more physical reports …(Norton: [0129]: 5. Run various reports to help improve accuracy of reporting and calculating job cost.; [0135])
(d) a communication port coupled to the back-end application computer server to facilitate a transmission of data with multiple remote user devices to support interactive user interface displays via at least one security feature and a distributed communication network.  (Norton: Fig. 1-2, Fig. 1: “security roles authorizations”, Fig. 12;  [0132]: Access to certain data and reports may be controlled via appropriate user credentials. The system and method may also include a desktop application 24 (sometimes referred to herein as ZDTC, which is described further below) configured to execute on desktop or laptop client computers 26 (which may also be mobile). Mobile application 14 and desktop application 24 may serve as user interfaces 22 for transferring data between the central server computer 12 and the mobile client computers 16 and desktop/laptop client computers 26. Persons of ordinary skill in the art will appreciate that the communication between the central computer 12 and the mobile computers 16 and desktop/laptop computers 26 and equipment may be by any suitable means, such as wired or wireless network transmission (e.g., cellular or Internet).; [0133]: As shown in FIGS. 3-27, desktop application 24 (ZDTC) may be configured to enable project management personnel to create and modify work plans, to capture time worked by the relevant personnel, to capture run times of equipment assigned to each work project, and to capture work progress quantities of completed work; [0134]: As shown in FIG. 11, users may enter, view, and approve actual and planned work progress quantities for each activity of a work project for each timekeeper. As shown in FIG. 12, for any selected work project and timekeeper, users may plan labor and equipment time and work quantities for each activity for each day, and users may enter notes as appropriate.; [0135]: Of course, any suitable user credentials and restrictions may be established for each type of user. ; [0136]: As shown in FIGS. 28-61, mobile application 14 (ZMTC) may be configured to enable timekeepers to enter, review, and submit time worked by laborers on a project remotely from their smartphones or other mobile devices 16 on a daily basis. ; [0137]: In some embodiments, as shown in FIG. 29, mobile application 14 may have a login screen at which a properly credentialed user may log in. Once logged in, a user may select shift start and end times as shown in FIG. 30 and may access a current week display screen as shown in FIG. 31 and a home screen as shown in FIG. 32, for example. The home screen may allow a user to navigate to various other functional screens, such as activity hours and quantities, employee signout, equipment signout, daily log, daily cost reports, and submit screens, for example.; [0083]; [0096])
Norton fails to clearly articulate “automatically” distributing the planned allocations, creating the reports using “templates”, and transmitting an electronic alert message when the variance value crosses a threshold, i.e.: 
(ii) update the planned resource allocation data store based on the received data about the planned resource allocation associated with the plurality of user identifiers by automatically distributing the planned resource allocations among the plurality of user identifiers ; 
-> Although Norton clearly describes distributing/assigning planned allocations among the plurality of laborers/user identifiers as described above (including at least: [0082]: “Budget” means a target cost and quantity of resources (labor, equipment, materials, etc.) assigned to a work project or an activity of a work project to complete a specified amount of work.; [0105]-[0110]: c. Assignment of budgets, man hours, target work quantities, and daily production goals. …e. Pushing the plan to individual mobile devices.; [0136]: The mobile application 14 may include labor and equipment allocations, whereby each activity may be assigned a certain number of hours worked by certain laborers and a certain number of run time hours for each piece of equipment used for that activity.; [0097]: A plan may include specific personnel and equipment designated for performing the work of an activity or project. ), Norton fails to clearly describe this “distributing”/assigning is done “automatically”.
(ix) automatically generate and transmit an electronic alert message when a variance value, calculated based on planned and actual resource allocations, crosses a pre-determined threshold level, and (bold emphasis added)
(x) generate one or more physical reports created using templates; 
Norton further fails to describe:
(a) a planned resource allocation data store associated with an encrypted database management system…(bold emphasis added)
	(e) an email server to receive information from the back-end application computer serer that results in automatic establishment of a channel of communication with an employee in connection with a reminder that the employee has not entered actual resource allocation data. 

Arlia however, in analogous art of task allocation and time management, clearly teaches: 
(ii) update the planned resource allocation data store based on the received data about the planned resource allocation associated with the plurality of user identifiers by automatically distributing the planned resource allocations among the plurality of user identifiers ; (Arlia: [0041] Automatic allocation engine 110 is the most critical element of the system of the invention, which may be configured when requested to search for the Staff from Staff Database 130 based on Availability data 140 and allocation rules in 150. ; [0028]: The system may include a central computer server 100 having an automatic staff allocation engine 110, which may be configured to assign individual staff to a planned event...; [0067]-[0068] Based on the position type and quantity entered by the user, the system may check through logic and predefined rules (at least some of which may be user-configured) to see what staff can automatically be assigned to the event; [0069] The system of the invention may be configured to assign the staff, which fit the specific criteria (position type matches or follows hierarchy, is active, calendar shows availability, etc) AND also will not go over the limit of weekly allowed hours or violate Spread of Hours or any other applicable labor laws. Both overtime and Spread of Hours values can be configured by the user; [0093]:  Manager may create an Event and allocate staff needs by requesting the system to do so. Based on logic and stored allocation rules, the system of the invention may be caused to provide results to the Manager.; [0042]: The roster 120 may allow an authorized Event Captain to review allocated individual staff, record and track their worked time,)
(x) generate one or more physical reports created using templates; (Arlia: [0066]: Standard or customized (per human resources policies) fields may include for example “Did not wear proper entire”, “Rude to guests”, “Late to work”, “Intoxicated during work”, etc. as well as free notes section which can be used to enter any remarks related to compliance. Compliance notes may be viewed in staff profile portion of the system.; [0052]: Reporting Database 124 is envisioned as a system which may generate one or a series of predefined reports related to the application and Staff activity,; [0098]:  In embodiments, during initial setup, the system may be customized using certain preset configurations describing the general application of the system as well as certain typical field events. )
	(e) an email server to receive information from the back-end application computer server that results in automatic establishment of a channel of communication with an employee …(Arlia: [0062]-[0063]:  Email servers and database servers may be available only from specified IP addresses for maintenance and from the application server,; [0043]:  For example, once Staff is allocated and Event Planner requests to invite allocated staff for the Event, the notification engine 160 may first send out notifications via email, text message, instant message or other known modern communication means indicating that Staff has been invited to work at a particular Event.; [0044]: The notification engine 160 may be configured to generate automatic messages and send those to staff assigned to events: Individualized communications such as email invitations may be sent to staff to invite them to a particular event to which they have been selected by the allocation engine 110; [0085]: 6) System may then send notification (email or text) to staff selected for the specific Event; 7) Staff response may then be required: options may be presented to Staff to Confirm or Decline Event work order)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Norton’s planning and analysis of project allocations based on actual values, as described above including assigning and allocating activities and hours to employees/ “user identifiers”, to include updating the planned allocation data store by “automatically” distributing allocations among employees/ “user identifiers” and generating reports using templates and automatically establishing email communications with employees in view of Arlia in order to provide improved management and real-time communication with remotely located staff including improved recordkeeping of staff allocations and working time (Arlia: [0006]-[0008]; [0067]: In use, the above described system may be configured for optimum management of individual staff during the planning and execution phases of the Event. It may be configured to assure smooth staff allocation and accurately track working hours based on the following guiding principles:) and provide increase ease of use and customization of the system for users (Arlia: [0089]: Customization of the system may be offered to a client company allowing various degrees of manual override power. ; [0090]; [0098])  (see MPEP 2143 G).
	Furthermore, it would have been obvious to one having ordinary skill in the art to have combined the teachings of Norton and Arlia, as described above, in the same field of time management and allocation and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Norton describing distributing/assigning planned allocations among the plurality of laborers/user identifiers ([0082]; [0105]; [0136]; [0097]: A plan may include specific personnel and equipment designated for performing the work of an activity or project. ), Norton further describing network communication between multiple device(s), e.g. server(s) (e.g. Fig. 1-2, [0098]:  Examples of computer software may include system software (such as operating system software, device drivers and utilities), middleware (such as web servers, data access software and enterprise messaging software),; [0096], [0132]), and Arlia describing incorporating time tracking of actual worked hours with the management and allocation of tasks and providing reports on planned versus actual allocations (Arlia: [0042]: The roster 120 may allow an authorized Event Captain to review allocated individual staff, record and track their worked time,; [0051] ; [0052] Reporting Database 124 is envisioned as a system which may generate one or a series of predefined reports related to the application and Staff activity, for example as follows: [0059] Actual vs Planned Hours—report which shows Event Name, Event Start Date and Start Time, Event Start Date and End Time, Planned Hours for the Event, Worked Hours for the Event and the Difference between Planned vs Worked hours. Period of time can be displayed in 1 month, 2 months, 3 months and 6 months), the results of the combination were predictable (MPEP 2143 A).

Arlia fails to clearly articulate: 
(a) a planned resource allocation data store associated with an encrypted database management system…(bold emphasis added)
 (ix) automatically generate and transmit an electronic alert message when a variance value, calculated based on planned and actual resource allocations, crosses a pre-determined threshold level, and (bold emphasis added)
(e) an email server to receive information from the back-end application computer server that results in automatic establishment of a channel of communication with an employee in connection with a reminder that the employee has not entered actual resource allocation data. (bold emphasis added)

Prieto however, in analogous art of project metric, e.g. time, analysis, teaches: (ix) automatically generate and transmit an electronic alert message when a variance value, calculated based on planned and actual resource allocations, crosses a pre-determined threshold level, and (bold emphasis added) (Prieto: [0043]-[0044]: For example, an earlier disruption can be noticed through a man-hours project metric as well as through cost project metric. The disruption index could be determined to be above a defined threshold. In response, the program analysis engine 120 can send a message to the program team to allocate additional man-hours (resources) to a particular activity that caused the disruption to prevent further issues. The message can be sent through multiple formats such as an email, SMS, automatic voice, sensor activation, among others, wherein the message can indicate further information relating to what the additional resources are intended to do, what their respective targets would be, time when they need to be allocated, what would be the impact of such allocation of resources on other parallel activities, additional cost impact through allocation of resources, or other suggestions.; [0035]: Such deviations of actual project metrics from planned values can lead to higher jerks or disruptions, which can be monitored, identified, or evaluated by the third order time derivatives.; [0052];  [0028]: The project metrics 112A . . . 112N, collectively referred to as project metrics 112 hereinafter, can be associated with a program, or one or more projects related to a program, and can include manpower utilized, cost incurred, resources used, logistics, schedule, test, inspection, completion percentage, personnel usage, man-hour usage, among other such program related metrics.; [0071]: Furthermore, magnitude of disruption index, as shown on Y axis can indicate the level of disruption, which can later be compared with defined thresholds, so as to take necessary action such as allocating additional man-hours to complete the activity at hand. For example, in case -1 to +1 is the defined threshold for third order time derivatives of man-hours project metric, disruption due to activities undertaken on Day 4 of the program is higher than the defined threshold and therefore such activities along with remedial measures can be reported to the project team on Day 4 itself.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Norton/Arlia’s planning and analysis of project allocations based on actual values, as described above including calculating variance values based on planned versus actual allocations, to include generating and transmitting an alert message when the variance value exceeds a threshold in view of Prieto in order to provide improved analysis and determination of disruptions and inefficiencies and help inform users of potential disruptions or changes in efficiency that affect a project in order to take appropriate measures to rectify or prevent disruption (Prieto: Abstract: Systems and methods for program management are presented. A user can perform analysis and evaluate levels of potential disruption or efficiency that exist in a program or a project thereof through one or more project metrics of a program. Understanding disruption and efficiency indices in a program can help evaluate the duration, location, reason, or severity of the disruption, and assist the program team to take appropriate measures to rectify or prevent the disruption.; [0012] which helps in understanding how various disruptions combine together to affect overall efficiency of the project. One aspect of the inventive subject matter includes assessment of disruption in a program based on higher order time derivative of one or more project metrics, as higher order time derivatives such as third order derivatives and above, reveal patterns or events of one or a combination of project metrics, which lower order time derivative fail to identify.; [0044]: In response, the program analysis engine 120 can send a message to the program team to allocate additional man-hours (resources) to a particular activity that caused the disruption to prevent further issues.) (see MPEP 2143 G).
	Furthermore, it would have been obvious to one having ordinary skill in the art to have combined the teachings of Norton/Arlia and Prieto, as described above, in the same field of project metric, including resource utilization and man-hours, analysis and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Norton describing providing report views with calculated variance values based on receiving actual work hours data in real-time (Norton: [0006]; Fig. 51-53 showing “variance” values; [0007]:  receiving from the central server computer at least once daily a labor earned value, a labor variance with respect to a budget, a labor variance with respect to a plan, an equipment earned value, and an equipment variance; and displaying the labor earned value, the labor variance with respect to the budget, the labor variance with respect to the plan, the equipment earned value, and the equipment variance in real-time following the communicating of the actual time worked data, the actual run time data, and the actual work progress quantity data.; [0143]) and Prieto describing the project metrics and analysis including actual versus planned data comparisons and identifying deviations/disruptions associated with metrics including man-hours, resource utilization, etc. (Prieto: [0043]-[0044]; [0035]: Such deviations of actual project metrics from planned values can lead to higher jerks or disruptions; [0052]: wherein the achievement curve comprises display of planned or actual values of one or more project metrics 112.;  [0028]: The project metrics 112A . . . 112N, collectively referred to as project metrics 112 hereinafter, can be associated with a program, or one or more projects related to a program, and can include manpower utilized, cost incurred, resources used, logistics, schedule, test, inspection, completion percentage, personnel usage, man-hour usage, among other such program related metrics.), the results of the combination were predictable (MPEP 2143 A).

Prieto fails to clearly describe: 
(a) a planned resource allocation data store associated with an encrypted database management system…(bold emphasis added)
	-> Although Prieto describes storing data in an encoded format [0074], Prieto fails to describe encrypting. 
(e) an email server to receive information from the back-end application computer server that results in automatic establishment of a channel of communication with an employee in connection with a reminder that the employee has not entered actual resource allocation data. (bold emphasis added)
	-> Although Prieto describes sending email messages to a team regarding allocation of man-hours [0044], Prieto fails to clearly describe that the communication is in connection with a reminder that an employee has not entered actual allocation data

Reichert however, in analogous art of worker time management and tracking, teaches: 
(a) a planned resource allocation data store associated with an encrypted database management system…(bold emphasis added) (Reichert: c.23:34-35: Various embodiments include one or more of the following features: Commercial grade encrypted Amazon servers are used; c.24:15-17: Secure, encrypted servers keep project records for easy access 24/7;  c.15:1-5: Pictures and related data may be encrypted and stored locally within the app itself and not on the ICD. ; c.17:43-51: and pictures taken and data collected are encrypted and stored within the app and not stored on the ICD; an encrypted data/pictures are deleted from the app on the ICD as soon as they are transmitted to the MSW cloud server (HIPPA compliant). The MSW role based security model creates a complete logical separation of all data elements and their permissions. MSW also utilizes industry standard 256 bit encryption using various protocols stated below.; c.17:60-67:  Within the cloud or on hardware locked servers, an MSW private cloud sends these encrypted communications to customer private cloud server(s). The customer private cloud server(s) also receive encrypted communications from a laptop or other ICD in use by a supervisor. This supervisor's ICD receives encrypted communications from the MSW private cloud and inputs by the supervisor.)
(e) an email server to receive information from the back-end application computer server that results in automatic establishment of a channel of communication with an employee in connection with a reminder that the employee has not entered actual resource allocation data. (bold emphasis added) (c.28:5-8: Time interval pictures and push notifications to workers to submit status of work completed and reminders to submit new interval pictures; c.32:7-10:  If the time interval expires without a new picture received in the MSW server, an automatic reminder notification is sent to the user's email/text/phone by MSW that it is time to take and submit progress pictures.; c.32:45-49: MSW sends the assigned workers a reminder text/email/phone call if less than four new pictures have been submitted in the last two hours.; c.36:4-6: MSW users have the option to have MSW send an automatic notice to users to remind them to turn MSW on or off at a set time each day. For instance, business users can have MSW send a reminder notice at 9 am during a work day to any staff that have not yet turned MSW on. A reminder to turn off the MSW app at the end of the work day is also available so that monitoring after hours is not done by the business.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Norton/Arlia/Preito’s planning and analysis of project allocations based on actual values, as described above, to include automatically establishing email communication with an employee in connection with a reminder that the employee has not entered actual resource allocation data and providing a data store associated with an encrypted database management system in view of Reichert in order to ensure and increase accurate and timely reporting of work and provide secure and easy storage and access to data (e.g. Reichert: c.14: 44-45: The combining of all these data elements from the ICD gives MSW the ability to accurately identify the most likely status of the worker.; c.22:3-5: and automating the submission of accurate time sheets:; c.22:57:  virtual time clock enables a more accurate and automated payroll process;  c.25:3-26; c.30:66-c.31:5:  MSW also has an open architecture that allows it to integrate and pull scheduling data from various industry standard scheduling systems and generate a comparison chart that shows every user's scheduled hours to actual hours. MSW then allows supervisors to quickly identify staff who are the time fraud perpetrators through MSW's dynamic reporting engine.; c.17:25-50; c.24: 15-17: “Secure, encrypted servers keep project records for easy access 24/7”) (see MPEP 2143 G).
	Furthermore, it would have been obvious to one having ordinary skill in the art to have combined the teachings of Norton/Arlia/Prieto and Reichert, as described above, in the same field of employee work management and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Norton describing distributing/assigning planned allocations among the plurality of laborers/user identifiers ([0082]; [0105]; [0136]; [0097]: A plan may include specific personnel and equipment designated for performing the work of an activity or project. ) and further describing network communication between multiple device(s) (e.g. Fig. 1-2, [0098]:  Examples of computer software may include system software (such as operating system software, device drivers and utilities), middleware (such as web servers, data access software and enterprise messaging software),; [0096], [0132]), and Arlia describing sending automatic email communications to employees regarding work allocations, the notifications soliciting employee response/input (e.g. Arlia: [0062]-[0063]; [0043]- [0044]: The notification engine 160 may be configured to generate automatic messages and send those to staff assigned to events: Individualized communications such as email invitations may be sent; [0085]), the results of the combination were predictable (MPEP 2143 A).

Claims 12 and 16 recite the same or substantially similar claim limitations as independent claim 1 merely implementing the same claimed invention as a “method”, i.e. “A computerized method to access and update electronic record information via a back-end application computer server of an enterprise, comprising:” (claim 12), and “non-transitory computer readable medium” implementing the method, i.e. “A non-transitory, computer-readable medium storing instructions, that, when executed by a processor, cause the processor to perform a method to access and update electronic record information via a back-end application computer server of an enterprise, the method comprising:” (claim 16), which is clearly further taught by Norton (at least Norton: Abstract; [0006]: In some embodiments, a work project system may include a server computer having a tangible computer readable medium with program instructions executable by the computer configured for: ; [0132]: As shown in FIGS. 1-2, a system and method for planning and capturing labor and equipment usage in real-time for work projects; Fig. 1-2; [0086]-[0087]) and thus claim 12 and 16 are similarly rejected under 35 U.S.C. 103 for the same reasons as described above for representative claim 1.

Claims 2 and 13,
Norton further teaches: wherein the planned resource allocation attribute values include all of (i) a flag indicator, (ii) a target date, (iii) a text description, (iv) a work type, (v) a date added, (vi) a start date, (vii) an end date, (viii) a completion date, (ix) a text comment, (x) a status, (xi) a remaining amount of resource allocation, and (xii) a geographic region. (Norton describing a variety of planned allocation data / “attribute values”: [0132]; [0134]: As shown in FIG. 12, for any selected work project and timekeeper, users may plan labor and equipment time and work quantities for each activity for each day, and users may enter notes as appropriate. ; [0005]-[0006]; [0102]; [0105]-[0108]; Fig. 11-12 showing planned allocations data including dates for the work, descriptions of the work, indications of element and pay item progress, i.e. status, and date selection for the time window of data being reviewed, e.g. fig. 12: “2 weeks ending: 07/12/2015”, etc.; Fig. 1 showing project data includes charge codes, equipment data includes class codes and status, and labor information includes crew assignments, etc.)
Finding that the specific information/values that the stored “attribute values” represent, i.e. “flag indicator”, “target date”, “text description”, etc., merely amounts to non-functional descriptive material that provides meaning to the human reader independent of the intended computer system, in other words, is merely what the values represent or convey to the human mind (similar to the example in MPEP 2111.05 of a table containing batting averages, where the information only has significance to a user reading the information) and thus the specific content/values of the “planned resource allocation attributes” received and stored by the system cannot provide a patentable distinction over the teachings of Norton, as explained above, describing a variety of data input, stored, and reviewed in multiple types of reports for planned work/time allocations and actual work/time allocations (e.g. Norton at least Fig. 1, 11-12, 14, [0134], [0104]-[0130]) (see MPEP 2111.05: “"[O]nce it is determined that the limitation is directed to printed matter, [the examiner] must then determine if the matter is functionally or structurally related to the associated physical substrate, and only if the answer is ‘no’ is the printed matter owed no patentable weight." Id. at 850, 117 USPQ2d at 1268.”; (III): “However, where the claim as a whole is directed to conveying a message or meaning to a human reader independent of the intended computer system, and/or the computer-readable medium merely serves as a support for information or data, no functional relationship exists. For example, a claim to a memory stick containing tables of batting averages, or tracks of recorded music, utilizes the intended computer system merely as a support for the information. Such claims are directed toward conveying meaning to the human reader rather than towards establishing a functional relationship between recorded data and the computer.”).
	
Claim 5,
Norton further teaches: wherein at least one planned or actual resource allocation is associated with an attachment file, stored at the back-end application computer server and comprising at least one of: (i) a text document, (ii) a word processing document, (iii) an image file, (iv) an audio file, (v) a spreadsheet application file, (vi) a link to a file, and (vii) an executable file.  (Norton: Fig. 11 showing associated details including “Photos: No image Found”; [0130]: 6. Maintain laborer, equipment, and work progress photos, videos, and other records.;Fig. 34-> Fig. 43-44 showing ability to attach a photo; [0138]: If “quantity” is selected in FIG. 34, element list and quantity allocation screens as shown in FIGS. 43 and 44 may allow a user to view and select one or more work elements and enter the appropriate work quantity completed for each element, showing both planned and actual work progress quantities.)

Claims 6 and 17,
Norton further teaches: wherein the planned resource allocations are associated with planned hours of work for the enterprise, the actual resource allocations are associated with actual hours worked for the enterprise, and the first user identifier is an employee identifier7. (Norton: [0093]: “Laborer” means a person who performs work. A laborer may be an employee or an independent contractor. A laborer may or may not be a timekeeper as defined herein.; [0006]:  receiving labor data pertaining to a plurality of laborers, the labor data including a labor identifier and a labor role for each of the plurality of laborers; Fig. 37 and 39 showing employee names and numerical identifiers to identify employees; [0082]: “Budget” means a target cost and quantity of resources (labor, equipment, materials, etc.) assigned to a work project or an activity of a work project to complete a specified amount of work. Such target costs and quantities may be expressed in units of time (e.g., work hours), value (e.g., dollars), units of work (e.g., square feet (SF)), value per unit time (e.g., dollars/hour), unit of work per unit time (e.g., SF/hour), or other suitable units. A budget may be associated with a specified timeframe (e.g., day, week, month, year, the entire work project duration, or the like).; [0081]: “Allocation” is the process of assigning the total labor hours actually worked,; [0140]: For example, as shown in FIG. 45, mobile application 14 may have an employee (laborer) screen at which a user may select a certain laborer from among a list of laborers. The screen may show the allocated, worked, and remaining hours for each laborer.; Fig. 51: showing work hours “ACTUAL”; [0136]: As illustrated in FIGS. 51-53, a performance factor PF of actual to budget or actual to plan may be calculated to indicate the performance of each laborer or timekeeper (e.g., foreman of a work crew) with respect to the budget or the plan for each activity and overall across all activities. Such labor or timekeeper performance factors may be calculated on the basis of time worked, or quantity of work accomplished (e.g., square feet of flooring installed, linear feet of fencing installed, miles of roadway paved, or the like), or other suitable metric.; [0097]
“Plan” means a target cost and quantity of labor and/or equipment to be used on a work project or an activity of a work project. Such target costs and quantities may be expressed in units of time (e.g., work hours), value (e.g., dollars), units of work (e.g., square feet (SF)), value per unit time (e.g., dollars/hour), unit of work per unit time (e.g., SF/hour), or other suitable units)

Claims 7 and 18,
Norton further teaches: wherein at least one of the planned resource allocations and the actual resource allocations include at least one of: (i) paid time off hours, and (ii) holiday hours. (Norton: [0111]: 2. Capture daily information (e.g., via the mobile application zMTC or the desktop application zDTC described herein), which may include:. Ability to capture worked labor hours and also not worked hours, such as holidays, jury duty, sick leave, personal and vacation time, by each person.)

Claims 8 and 19,
Norton further teaches: wherein the back-end application computer server is further programmed to calculate at least one of: (i) a total planned demand value, (ii) a total actual demand value8, (iii) a total planned capacity value, and (iv) a total actual capacity value.  (Norton: Fig. 11 showing planned and actual allocations for each element and a calculated “Total Qty” for both planned and actual columns; Fig. 45 showing a list of employees including totals for “allocated”, “worked” and “remaining” hours; and [0140]: For example, as shown in FIG. 45, mobile application 14 may have an employee (laborer) screen at which a user may select a certain laborer from among a list of laborers. The screen may show the allocated, worked, and remaining hours for each laborer. ; Fig. 39-40; [0138]:  If “employee allocation” is selected in FIG. 34, employee and employee allocation screens may be provided as shown in FIGS. 39-40, thereby allowing a user to view and select appropriate laborers (e.g., employees), view how much time was worked and allocated and remaining for each laborer, and enter the appropriate number of hours worked by those laborers for a selected activity to be allocated to a selected charge code.; Fig. 37 showing allocated hours for each employee and total allocated hours “22.0” at the top of the employee list; Fig. 19)

Claims 9 and 20,
Norton further teaches: wherein the back-end application computer server is further programmed to support a dashboard display in accordance with at least one dashboard selection.  (Norton: Fig. 1-2; Fig. 13; [0135]: As shown in FIG. 13, ZDTC 24 may include a reports menu that enables a user to select any of a number of available reports concerning work projects, such as progress recap, employee weekly recap by timekeeper or WBS, equipment weekly recap by timekeeper or WBS, costs, timekeeper daily, employee signout, project assignment, and time use reports, for example.; [0132]: Mobile application 14 and desktop application 24 may serve as user interfaces 22 for transferring data between the central server computer 12 and the mobile client computers 16 and desktop/laptop client computers 26.  ; [0133]: As shown in FIGS. 3-27, desktop application 24 (ZDTC)) 

Claims 10 and 20,
Norton further teaches: wherein the dashboard display comprises at least one of: (i) a top project list, (ii) a graphical actual resource allocation chart, and (iii) a graphical planned resource allocation chart. (Norton: Figs. 20-22 showing various report views with tables of values including columns for allocated and planned hours; Fig. 37-38 showing “allocation grid” with allocations per employee; [0005]: Such labor and equipment performance and cost information may be displayed on the mobile client computers as numerical values, graphical indications (e.g., bar graphs, pie graphs, or the like), or other suitable indications.; Fig. 51-53)

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: CN 104537518 A describing pushing reminder messages to employees to submit daily work reports and reminders to supervisors with statistics regarding how many employees have sent the daily work report. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY A TURNER whose telephone number is (571)272-6334. (via email: Shelby.Turner1@uspto.gov “without a written authorization by applicant in place, the USPTO will not respond via internet e-mail to an Internet correspondence” MPEP 502.02 II). The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHELBY A TURNER/Primary Examiner, Art Unit 3624                                                                                                                                                                                                        
	



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  claims 1-21, e.g. representative claim 1 recites: “(ii) update the planned resource allocation data store …”, “(iv) update the actual resource allocation data store …”, “(vi) access information in the planned and actual resource allocation data stores …”21Docket No.: H00535 (H03.206)
        2 i.e. claims 1, 12, and 16 recite “(viii) arrange to display the total planned and actual occupancy values via an interactive user interface display;” , “wherein the back-end application computer server is further programmed to support a dashboard display in accordance with at least one a dashboard selection.” (recited in claims 9 and 20), “wherein the dashboard display comprises” (recited in claims 10 and 20)
        3 Siddiqa, Aisha, et al. "A survey of big data management: Taxonomy and state-of-the-art." Journal of Network and Computer Applications 71 (2016): 151-166.
        4 Spec: [0035]: the actual resource allocations might be associated with actual hours worked for the enterprise
        5 https://en.wikipedia.org/wiki/Microsoft_SQL_Server: “Microsoft SQL Server is a relational database management system developed by Microsoft.”
        6 Spec: [0034]: A total planned occupancy value and a total actual occupancy value may then be calculated at S270 based on the accessed information (e.g., reflecting how much of available resources are occupied with a resource allocation).; Fig. 14 showing occupancy as a ratio/percentage; [0053]: “The actual demand (actual hours recorded) v. total capacity (based on a 40-hour work week) provides the actual occupancy of an individual, or a team when multiple employees are selected for analysis”
        7 Spec: [0035]: user identifiers may represent employee identifiers (e.g., employee numbers, names, user identifiers, etc.)
        8 Spec: [0053]: The actual demand (actual hours recorded)